Citation Nr: 0809013	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-07 898	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a lumbosacral strain.

2.  Entitlement to a disability rating in excess of 10 
percent for a right lateral meniscectomy and arthrotomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied the veteran's 
claim for an increased rating for a back disability, 
evaluated as 0 percent disabling and denied his claim for an 
increased rating for a right lateral meniscectomy and 
arthrotomy, evaluated as 10 percent disabling.

In a February 2006 statement of the case (SOC), the RO 
increased the evaluation for the veteran's back disability to 
20 percent, effective May 4, 2004.  The veteran has indicated 
that she is not satisfied with this result.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).


REMAND

The statement of the case was issued in February 2006.  In 
April 2006 the veteran was afforded a VA examination that 
contained findings referable to the right knee disability.  
The RO received VA treatment records dated through September 
2006, some of which pertained to the issues on appeal.  In 
February 2007, the RO certified the appeals to the Board 
without issuing a supplemental statement of the case.  A 
supplemental statement of the case is required under the 
provisions of 38 C.F.R. § 19.37(a) (2007).

The veteran's representative contends that the veteran should 
be afforded new examinations because there is evidence that 
the disabilities have worsened since the last full 
examination in June 2004, and because the claims folder was 
not available to the examiner.  The record shows that the 
examiner did not have access to the claims folder during 
either the June 2004 or April 2006 examination. A veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA has a 
duty to afford medical examination that considers veteran's 
prior medical examinations and treatment. Colayong v. West, 
12 Vet App 524, 534 (1999); Fenderson v. West, 12 Vet. App. 
119, 127 (1999).

The June 2004 examiner stated that with regard to the back, 
the veteran's sensory, motor and reflex signs were all 
normal.  A March 2005 treatment note from the Albany, New 
York VA Medical Center (VAMC) reports, however, that the 
veteran had low back pain which radiated down her left lower 
leg.  The diagnosis was chronic low back pain and sciatica. 

A February 2005 treatment note from the VAMC also reported 
worsening neck and back pain.  Treatment records dated 
subsequent to April 2006 record complaints of increasing 
right knee symptoms, but also note that as late as November 
2007, physical examinations yielded findings essentially the 
same as those noted on the April 2006 examination.

The April 2006 examiner reported that the veteran was 
attending college through the vocational rehabilitation 
program.  If the veteran is participating in a VA vocational 
rehabilitation program, records from that program would be 
relevant to her claims for increased ratings.

The United Sates Court of Appeals for Veterans Claims (Court) 
has also held that, at a minimum, adequate VCAA notice in an 
increased rating claim requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

The veteran has not received notice that complies with all of 
the requirements recently imposed by Court.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a VCAA notice 
letter that tells her that to 
substantiate entitlement to increased 
ratings: (1) she must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on her employment and 
daily life; (2) that to substantiate 
entitlement to higher ratings for knee 
and back disabilities based on limitation 
of motion, she must have limitation that 
approximates the specific levels 
specified in the rating schedule and 
noted in the statement of the case; (3) 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and (4) that she has 
previously been provided with examples of 
the types of medical and lay evidence 
that the she may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  Determine if the veteran is, or has 
recently been, a participant in a program 
of VA vocational rehabilitation, and if 
so, associate that folder or a copy of 
its pertinent contents with the claims 
folder.

3.  The veteran should be afforded VA 
orthopedic and neurologic examinations of 
the spine and a knee examination to 
assess the current manifestations of her 
low back disability and knee 
disabilities.  The claims folder should 
be made available to the examiner for 
review and the examiner is requested to 
acknowledge such review in the 
examination report or in an addendum.

The orthopedic examiner should report the 
veteran's ranges of thoracolumbar spine 
flexion, extension, lateral flexion, and 
rotation in degrees and note the presence 
or absence of muscle spasm in the lumbar 
spine.

The orthopedic examiner should determine 
whether the back disability is manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of range of motion loss due to any 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.

That examiner should also report the 
ranges of right knee flexion and 
extension in degrees; and determine 
whether the knee disability is manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of range of motion loss due to any 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.

The examiner should also report whether 
there is dislocation of the semilunar 
cartilage, knee instability or 
subluxation; as well as the severity of 
any instability or subluxation noted on 
examination.

The neurologic or orthopedic examiner 
should report whether intervertebral disc 
disease has required periods of doctor 
prescribed bed rest in the last 12 months 
and, if so, the frequency and duration of 
such periods.

The neurologic examiner should also note 
any nerves affected by paralysis, partial 
paralysis, neuralgia, or neuritis, and, 
for affected nerves, express an opinion 
as to the severity of such symptoms in 
terms of being slight, moderate, 
moderately severe, or severe.

These findings are needed to rate the 
veteran's disability in accordance with 
VA's Schedule for Rating Disabilities. 38 
C.F.R. Part 4 (2007).  It is therefore 
essential that the examination report 
contain these findings.

The veteran is advised that failure 
without good cause to report for 
scheduled examinations could result in 
the denial of her claims.  38 C.F.R. § 
3.655(a)-(b) (2007). 

4.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case considering all 
evidence received since the statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




